Citation Nr: 1815177	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for joint pain due to service in the Persian Gulf pursuant to 38 C.F.R. § 3.317. 

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a left hip disorder. 

4. Entitlement to service connection for a left shoulder condition. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Lavan Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972 and from September 1990 to March 1991, including service in Saudi Arabia during the Persian Gulf War.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in June 2017, at which time the Board remanded the matter for a VA medical opinion.  The Board is satisfied that there has been substantial compliance with the remand and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran filed a claim for joint pain in his left hip, knee, and leg.  In light of medical records demonstrating hip and knee arthritis and trochanteric pain syndrome, the Board has broadened his claim for joint pain to include service connection for hip and knee disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In December 2017, the Veteran filed a timely notice of disagreement with an October 2017 rating decision denying service connection for a left shoulder condition.  The RO has not issued a Statement of the Case; thus, the Board takes jurisdiction over the issue for the sole purpose of remanding it for a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In July 2015, the Veteran perfected his appeal for entitlement to a TDIU and requested a Board hearing by videoconference.  The Board referred this issue to the RO in its June 2017 hearing for appropriate action, but none has been taken at this time.  The Board therefore refers the issue again to the RO for appropriate action.  

The issue of service connection for a left shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's joint pain is related to specific diagnoses with conclusive etiologies that are not qualifying chronic disabilities under 38 C.F.R. § 3.317. 

2. The Veteran's joint pain and knee and hip disorders did not begin in service or manifest to a compensable degree within one year of service, and there was no continuity of symptomatology since service.


CONCLUSIONS OF LAW

1. The criteria for service connection for joint pain, to include as due to service in the Persian Gulf, have not been met.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.317 (2017).

2. The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2017).


3. The criteria for service connection for a left hip disorder have not been met.  
38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See id.  

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence has been received following the December 2017 Supplemental Statement of the Case; thus, all due process considerations have been satisfied. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Service Connection for Joint Pain

The Veteran contends that he had symptoms of and treatment for joint pain during his second period of active duty service during the Persian Gulf War, but the treatment records were misplaced.  He testified that he currently experiences pain from his left hip to his left ankle, and he has consistently experienced this pain since service.  

The Board considered whether service connection could be granted for his joint pain pursuant to 38 C.F.R. § 3.317.  Service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that manifested during a specified time period.  38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability means a chronic disability resulting from any of the following: (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness ("MUCMI"); or (c) any diagnosed illness as determined by the Secretary.  Id. § 3.317(a)(2)(i).  The regulations define a MUCMI as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Id. § 3.317(a)(2)(ii).  

With regard to the Persian Gulf presumption, joint pain is listed among the possible manifestations of an undiagnosed illness or MUCMI for purposes of presumptive service connection.  Id. § 3.317(b).  The Board finds, however, the evidence does not establish a chronic disability pattern for joint pain from either an undiagnosed illness or MUCMI.  Specifically, in May 2015, after examination and review of the claims file, a VA examiner concluded that the Veteran did not have fibromyalgia.  He underwent a Gulf War examination in June 2016 and the only musculoskeletal condition that was indicated was a hip disorder.   After a hip examination and x-rays, the examiner diagnosed the Veteran's hip pain as trochanteric pain syndrome and opined that the disorder is less likely than not related to a specific exposure event in service because it "is a specific condition with clear and specific etiologies" and is not a MUCMI or undiagnosed illness.  

The June 2016 examiner did not conduct a separate knee examination but noted that the Veteran had a previous diagnosis of knee arthritis and concluded that it was unrelated to a specific exposure event in service because it is a condition with known causes.   VA medical records have also related the Veteran's symptoms to his arthritis diagnosis.  Specifically, in January 2016, a treating VA physician assessed the Veteran with knee arthritis after a physical examination revealed muscle stiffness and limited range of motion.  In May 2016, after complaints of chronic left knee pain, an x-ray was conducted and the Veteran was diagnosed with left knee arthritis and minimal effusion.  

The Veteran was later diagnosed with hip arthritis in November 2017 which, similarly to the knee, is not a qualifying disability because arthritis is a specific diagnosis with known causes.  

The Board thus finds that the Veteran is not entitled to service connection based on service in the Gulf War because he does not have a qualifying chronic disability.  In making this determination, the Board relied on the VA medical records and examinations.  Specifically, his joint pain has been related to his hip and knee diagnoses, rather than an undiagnosed illness and MUCMI, and these diagnoses do not qualify as MUCMI because they have conclusive etiologies.  The Veteran's claim for service connection for joint pain, due to service in the Persian Gulf War, is therefore denied.  

Service Connection for a Hip and/or Knee Disorder

Because the Veteran's joint pain has been related to specific diagnoses, including hip and knee arthritis and trochanteric pain syndrome, the Board considered whether these disorders warrant service connection on a direct or presumptive basis under 38 C.F.R. § 3.303(b).  

The Board first analyzed whether the Veteran was entitled to presumptive service connection for his hip and/or knee arthritis under 38 C.F.R. § 3.303(b).  Although he contends that he was treated for joint pain during his second period of service and these records are missing, the claims file appears to be complete.  The records document multiple treatment visits for tinea pedis in September and October 1990, but no treatment for left hip, knee, or leg pain.  At separation, the lower extremities and spine evaluations were normal and the Veteran only documented a history of chest pain, foot rashes, and nervous trouble on his report of medical history.  In other words, despite now saying he was treated at that time, he denied ever having relevant symptoms at separation.

Post-service medical records do not show complaints of joint pain until May 1995, despite earlier records documenting treatment for other conditions.  He was receiving medical care and had the opportunity to bring up joint pain.  The fact that he did not weighs heavily against his claim now that he had continuous symptoms after service.  Subsequent records show intermittent complaints of joint pain in July 1996, June 1997, November 1997, and August 1999.  In March 2000, the Veteran filed his first claim for service connection for joint pain.  In April 2010, during a Social Security Administration disability examination, x-rays were conducted and revealed normal left hip and left knee x-rays.  Subsequent VA medical records show he was diagnosed with trochanteric pain syndrome in June 2016 and with knee arthritis and hip arthritis by x-rays in May 2016 and November 2017, respectively.  

In light of this evidence, the Board finds that the Veteran is not entitled to presumptive service connection based on a chronic disease because the records do not show his arthritis manifested in service or within one year after separation from service.  Furthermore, the evidence does not demonstrate a continuity of symptomatology.  While the Veteran contends he experienced joint pain consistently since service, his contentions are contradicted by his medical records, which show a denial of ever having relevant joint pain at separation and no complaints despite receiving medical care for other issues until May 1995, about four years after separation from service.  

His contentions are also contradicted by his VA claims history.  The Veteran filed claims for tinea cruris, tinea pedis, high blood pressure, hearing loss, a nervous condition, and a blood disorder in May 1994, but he did not file for service connection for joint pain until March 2000.  Failure to file a claim is not necessarily indicative of the absence of symptomatology; however, as the Veteran took action regarding other claims, it is reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  Thus, the Veteran's inaction regarding his claim for joint pain, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative that he did not experience the alleged symptomatology at this time.  

Accordingly, for all these reasons, the Board finds that the evidence weighs against a continuity of symptomatology. In sum, the totality of the evidence does not show that the hip or knee arthritis disorders started in service or within one year after service, nor does the evidence show a continuity of symptomatology following service.  Service connection is therefore not warranted on a presumptive basis pursuant to 38 C.F.R. § 3.303(b).

The Board additionally considered whether service connection is warranted on a direct basis for the hip and knee diagnoses, but finds that it is not.  In making this decision, the Board relied heavily on the lack of complaints in the service treatment records, normal separation examination and report of medical history, VA claims history, negative VA nexus opinions, and VA medical records documenting intermittent, rather than regular, complaints of joint pain since service.  

The Board considered the Veteran's statements that he was treated in service for joint pain and the records were misplaced.  The Board finds, however, that his statements are contradicted by the complete service treatment records and VA claims history.  

The Board thus finds that service connection is not warranted for the Veteran's trochanteric pain syndrome, hip arthritis, or knee arthritis.  While the examiner's opinion did not address the Veteran's left hip arthritis, the Veteran was not diagnosed with hip arthritis until November 2017.  Because the evidence supporting the Veteran's claim for trochanteric pain syndrome is the same as the hip arthritis, the Board finds no need to remand for an addendum medical opinion that explicitly addresses the new diagnosis.  


ORDER

Entitlement to service connection for joint pain is denied. 

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to service connection for a left hip disorder is denied. 


REMAND

In December 2017, the Veteran filed a timely notice of disagreement with an October 2017 rating decision denying service connection for a left shoulder condition.  The RO has not issued a Statement of the Case; thus, the Board takes jurisdiction over the issue for the sole purpose of remanding it for a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issue of service connection for a left shoulder condition.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


